Citation Nr: 0502062	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-17 212	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The veteran had active military service from February 1953 to 
January 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision by the RO which denied service connection for 
diabetes mellitus and for bilateral hearing loss.

In April 2003, the RO notified the veteran that they were not 
accepting his notice of disagreement with a July 2002 rating 
decision which denied service connection for a left elbow 
condition and for a bilateral shoulder condition.  The RO 
informed him that the rating decision was for another veteran 
which mistakenly ended up in his file.  The RO noted that the 
veteran had never filed a claim of service connection for a 
left elbow disability and for a bilateral shoulder 
disability.  The veteran was informed that if he had elbow 
and shoulder injuries in service and wished to claim service 
connection, he should file a claim.  No claim for these 
disorders was ever submitted.  There is no current appeal 
pertaining to these issues.  The only issues currently on 
appeal are as reflected on the cover sheet of this document.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he has bilateral hearing loss and 
diabetes which were incurred in service.  The veteran's 
service medical records are presumed to have been destroyed 
in a fire.  In cases where service medical records are lost 
or have been destroyed, the VA has a heightened duty to 
assist the veteran in the development of his claim.  O'Hare 
v. Derwinski, 1 Vet.App. 365 (1991).

A review of the veteran's DD 214 Form shows that his most 
significant duty assignment was with the Battery D. 32 Anti-
Aircraft Artillery.  This duty assignment suggests that the 
veteran had noise exposure in service.  An October 1972 
hospitalization report reveals that the veteran was treated 
for problems with his eyes.  The report, however, also 
contains a history of the veteran being diagnosed as having 
bilateral hearing loss 2 years prior.  It was reportedly 
believed that his hearing loss was due to "lues".  (Medical 
reports of record, however, do not show any treatment for 
lues).  The physician noted that the veteran was on steroids 
for the condition.  In order to determine the etiology of the 
veteran's hearing loss, he should be scheduled for a VA 
examination.  

When the veteran filed a claim for pension in March 1999, he 
submitted a copy of a February 1988 letter from W. D., M.D. 
to the Social Security Administration (SSA).  In the letter, 
Dr. W.D. stated that the veteran was permanently and totally 
disabled for life and listed several medical problems, to 
include bilateral nerve deafness.  The RO, in denying the 
claim for nonservice-connected pension, noted that the 
veteran's social security income and his wife's income was in 
excess of the limit set by law.  It appears from the record 
that the veteran may be in receipt of SSA disability 
benefits.  There has been no attempt to obtain records from 
the SSA.  In order for VA to properly assist the veteran, it 
is imperative that the SSA's decision be obtained as well as 
all medical reports which were used to support such decision.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Obtain from SSA a copy of their 
decision regarding the appellant's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

2.  Thereafter, schedule the veteran for 
a VA audio examination for the purpose of 
determining the nature and etiology of 
the veteran's bilateral hearing loss.  In 
this regard, the examiner, based on 
examination findings, historical records, 
and medical principles, should give a 
medical opinion, with full rationale, as 
to the etiology of any current hearing 
loss, including whether it is as likely 
as not medically caused by anti-aircraft 
artillery noise exposure in service.  

3.  After the foregoing, the RO should 
review the veteran's claims.  If any 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



